DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-8 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-032032 (Hosokawa).
Regarding claim 1, Hosokawa discloses an uprightly-arranged support structure of a protective fence (1; see Figures 1-18), the protective fence comprising:
a plurality of supports (21) arranged to stand at intervals, the plurality of supports having respective bottom portions thereof arranged to stand via a ground plate (32) on a slope (101; see Figures 1 and 2); and
a protective net (13) spread between the plurality of supports, wherein
the bottom portions of the plurality of supports are arranged to stand so as to be slidable in conjunction with the ground plate in a predetermined direction on the slope (via slots 32A).
Regarding claim 2, Hosokawa discloses a plurality of slide holes (32A) are formed through the ground plate (32) so that the ground plate is slidably fixed, through the plurality of slide holes, to a plurality of anchors (38) for ground plate, which are the same in number as the plurality of slide holes (see Figures 11 and 12).
Regarding claim 3, Hosokawa discloses the plurality of slide holes (32A) are formed so as to be parallel to one another along an inclination direction of the slope (see NOTE below).
NOTE: The Examiner notes the slope is part of an intended use for the combination of the uprightly-arranged support structure and protective fence. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As such, as an example, a user of the protective fence may place it such that the plurality of slide holes are parallel to one another along an inclination direction of the slope.
Regarding claim 4, Hosokawa discloses the plurality of slide holes (32A) are formed so as to be parallel to one another along a direction orthogonal to an inclination direction of the slope (see NOTE above).
Regarding claim 5, Hosokawa discloses the plurality of slide holes (32A) are formed so as to be parallel to one another along a direction slant to an inclination direction of the slope (see NOTE above).
Regarding claim 6, Hosokawa discloses the plurality of supports (21) and the ground plate (32) are of an assembly type (see Figure 11).
Regarding claim 7, Hosokawa discloses the plurality of supports (21) and the ground plate (32) are integrally assembled in advance (see Figure 11 and NOTE 2 below).
NOTE 2: The limitation regarding the components being integrally assembled in advance constitutes a product-by-process limitation. Applicant is reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As such, the supports and ground plate of Hosokawa possess the ability to be integrally assembled in advance.
Regarding claim 8, Hosokawa discloses the protective net (13) is mounted between an adjacent pair of the plurality of supports (21) as a span unit (see Figure 2).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
April 15, 2021